Citation Nr: 1636780	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-11 407A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides and/or to hazardous environmental agents associated with Project SHAD (Shipboard Hazard and Defense).

2.  Entitlement to service connection for prostate cancer and residuals, to include as due to exposure to herbicides and/or to hazardous environmental agents associated with Project SHAD.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2013 and in October 2015, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran contends that he developed type 2 diabetes mellitus and prostate cancer from alleged exposure to herbicides in service (specifically, while stationed aboard the USS Paricutin from April 1970 to April 1971) and/or from exposure to hazardous environmental agents associated with Project SHAD (specifically, while stationed aboard the USS Granville S. Hall from March 1968 to April 1970).

Regarding exposure to herbicides, the law provides that if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e), including type 2 diabetes mellitus and prostate cancer) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The National Personnel Records Center (NPRC) has confirmed that, during the time when the Veteran was stationed aboard the USS Paricutin (i.e., from April 1970 to April 1971), this ship was in the official waters of Vietnam during the following dates: from May 15, 1970 to May 27, 1970; from June 5, 1970 to June 17, 1970; from July 23, 1970 to August 28, 1970; from September 6, 1970 to September 20, 1970; and from October 6, 1970 to October 16, 1970.  The Board's October 2015 remand specifically instructed the AOJ to make formal findings of fact regarding the following: (1) whether or not the Veteran actually set foot on land in Vietnam as alleged (or whether his accounts of such are deemed not credible); and (2) whether or not while the Veteran was on board the USS Paricutin it was ever anchored in, or passed through waters, where exposure to airborne herbicides was a reasonable possibility.

Pursuant to the Board's October 2015 remand, the AOJ made a formal finding of fact (in a January 2016 VA Memorandum) that the Veteran's claimed exposure to herbicides could not be conceded.  The AOJ noted that this finding of fact was based upon a review of VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (which does not include the USS Paricutin in any category), as well as a review of the deck logs from the USS Paricutin dated from May 1970 through October 1970 (which "yielded indications of mooring to Pontoon Pier Naval magazine Subic Bay harbor in the P.I. [Philippine Islands]" but "gave no indication that they were in proximity to Vietnam coastal waters"), and in light of the Veteran's failure to respond to the AOJ's December 2015 letter requesting additional details of his claimed herbicide exposure.  While this January 2016 finding of fact sufficiently indicates that the Veteran did not actually set foot on land in Vietnam as alleged, it does not adequately contemplate the credibility of the Veteran's accounts of in-country Vietnam service, nor does it sufficiently answer the question regarding exposure to airborne herbicides (and whether such airborne exposure was a reasonable possibility for the Veteran).  On remand, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regarding exposure to hazardous environmental agents, there is no specific statute or regulation pertaining to the development of claims involving participation in Project SHAD.  The AOJ has confirmed that, during the time when the Veteran was stationed aboard the USS Granville S. Hall (i.e., from March 1968 to April 1970), this ship participated in Project SHAD testing during the following dates: from April 1, 1968 to May 31, 1968 (Test Name: FOLDED ARROW); from September 1, 1968 to October 31, 1968 (Test Name: DTCTEST 68-50); and from April 30, 1969 to June 28, 1969 (Test Name: DTCTEST 69-32).  Therefore, the Board concedes that the Veteran was exposed to hazardous environmental agents associated with Project SHAD.

The medical evidence of record documents that the Veteran was treated for type 2 diabetes mellitus by a private provider in 2004 (i.e., the year prior to the filing of the current claim in August 2005), and that he has received both private and VA treatment for prostate cancer during the period of the current claim.  Furthermore, a November 2014 VA treatment record notes that he was receiving medical treatment from a private primary care provider (Dr. Patel).  On remand, all pertinent records of treatment he received for the claimed disabilities must be secured.

Regarding type 2 diabetes mellitus, it was noted on April 2014 VA diabetes examination that the Veteran did not meet the criteria for a diagnosis of diabetes (either type 1 or type 2), but there is no evidence to indicate that the Veteran underwent any testing to rule out such diagnosis.  Another examination to confirm or rule out a diagnosis of type 2 diabetes mellitus (by appropriate testing) is necessary.  If a diagnosis of type 2 diabetes is found on examination [or shown at any time during the period of the current claim by any newly received medical evidence], and if the Veteran's exposure to herbicides in not confirmed, an advisory medical opinion addressing whether there is a nexus between the type 2 diabetes mellitus and exposure to hazardous environmental agents associated with Project SHAD in service would be necessary.

Regarding prostate cancer, it was noted on April 2014 VA genitourinary examination that the Veteran had had prostate cancer since 1996, which was currently being treated with Lupron injections every six months.  In a May 2014 addendum, a VA physician who reviewed the record opined that the Veteran's prostate cancer was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, to include exposures to chemical and biological agents from scientific experiments.  For rationale, the VA physician cited to medical literature which noted nutritional and hormonal risk factors for prostate cancer (in addition to the already known risk factors of age, race, and family history), and also cited to research studies which failed to find any correlation between each of the hazardous environmental agents associated with Project SHAD (i.e., Type B staphylococcal enterotoxin, Serratia marcescens, and Escherichia coli) and prostate cancer.  However, the VA physician noted that, while the currently available Institute of Medicine study did not show clear evidence of specific, long-term health problems associated with participation in Project SHAD, a follow-up Institute of Medicine study was expected to be available at a later date.  [The results of the follow-up study were released in 2016.].  On remand, if the Veteran's exposure to herbicides cannot be confirmed, a new medical opinion that addresses the possibility of a nexus between the prostate cancer and exposure to hazardous environmental agents associated with Project SHAD in service (encompassing consideration of the follow-up study) would be necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide a valid (fully completed) authorization for VA to secure complete records of any additional (records of which are not already associated with the record) private evaluations or treatment he has received for his claimed disabilities.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Patel.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  If a private provider does not respond to an AOJ request for records which the Veteran has authorized VA to obtain, he should be so notified, and advised that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his claimed disabilities.

2.  After undertaking any additional development deemed necessary, the AOJ should make formal findings of fact regarding the following: (1) whether the Veteran's accounts of actually setting foot on land in Vietnam may be considered credible; and (2) whether exposure of the Veteran to airborne herbicides was a reasonable possibility while he was on board the USS Paricutin (considering this ship's location(s) in the official waters of Vietnam while he was on board).

3.  Thereafter, the AOJ should arrange for an endocrinology examination of the Veteran to ascertain the nature and likely etiology of any current diabetes mellitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  All tests or studies deemed necessary to confirm or rule out a diagnosis of type 2 diabetes mellitus must be completed.  If type 2 diabetes is found on examination [or shown at any time during the period of claim by the newly secured medical evidence], and if the Veteran's exposure to herbicides in service cannot be confirmed, based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the most likely etiology for the Veteran's type 2 diabetes mellitus.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include his conceded exposure in-service to hazardous environmental agents associated with Project SHAD)?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature (to encompass the most recent (2016) Institute of Medicine study on Project SHAD), and prior medical opinions, as deemed appropriate.

4.  If the Veteran's exposure to herbicides cannot be confirmed, the AOJ should arrange for a genitourinary examination of the Veteran to ascertain the likely etiology of his prostate cancer.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the most likely etiology for the Veteran's prostate cancer.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as due to his conceded exposure in service to hazardous environmental agents associated with Project SHAD)?

The examiner must explain the rationale for all opinions, citing to, supporting factual data, medical literature (including the 2016 Institute of Medicine study on Project SHAD), and prior medical opinions, as deemed appropriate.

5.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for type 2diabetes mellitus and for prostate cancer.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

